DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 12/30/2020.
No claims have been cancelled.
No claims have been added. 
Claims 1-18 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,349,385 (U.S. Patent Application 13/894,874) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/30/2020, with respect to the Double Patenting rejection of claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17 and 18 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019).

As to claim 1:
 	Kim et al. discloses:
A method for wireless communications, comprising: 
broadcasting an information block message including a first time period configuration indicating at least one of which time periods of a set of time periods are for uplink transmissions or which time periods of the set of time periods are for downlink transmissions wherein the first time period configuration comprises configuration information for all subframes in a first frame:
(“The linkage between the carrier frequencies of DL resources (or DL CCs) and the carrier frequencies of UL resources (or UL CCs) may be indicated by a higher-layer message such as an RRC message or by system information. For example, a set of DL resources and UL resources may be configured based on linkage indicated by System Information Block Type 2 (SIB2). Specifically, DL-UL linkage may refer to a mapping relationship between a DL CC carrying a PDCCH with a UL grant and a UL CC using the UL grant, or a mapping relationship between a DL CC (or a UL CC) carrying HARQ data and a UL CC (or a DL CC) carrying an HARQ ACK/NACK signal.”; Kim et al.; 0144)
(“The UL-DL configurations are system information that may be known to both an eNB and UEs. Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information. The configuration information is a kind of DCI and may be transmitted on a DL control channel, PDCCH like other scheduling information. The configuration information may be broadcast to all UEs within a cell on a BCH. The number of half-frames in 
(“UL-DL configurations for frame structure type 2 represent rules of allocating (or reserving) each subframe as a DL subframe or a UL subframe. [Table 6] lists such UL-DL configurations.”; Kim et al.; 0158)
(where
“The configuration information may be broadcast to all UEs within a cell on a BCH”/”a set of DL resources and UL resources may be configured based on linkage indicated by System Information Block Type 2 (SIB2)”/Table 6 (between para. 0158 and 0159) maps to “broadcasting an information block message including a first time period configuration indicating at least one of which time periods of a set of time periods are for uplink transmissions or which time periods of the set of time periods are for downlink transmissions”, where “broadcast” maps to “broadcasting”, “SIB2” maps to “information block message”, Table 6/Uplink-downlink configuration 0 illustrates “first time period configuration indicating at least one of which time periods of a set of time periods are for uplink transmissions or which time periods of the set of time periods are for downlink transmissions, where “configuration 0” maps to “first time period configuration”, “U”/”D”/Table 6 maps to “which time periods of a set of time periods are for uplink transmissions or which time periods of the set of time periods are for downlink transmissions”, where the “Subframe number”/Table 6 is considered as indicating “which time periods of a set of time periods”,
“wherein the first time period configuration comprises configuration information for all subframes in a first frame, where Table 6/”configuration 0”/subframe number 0-9/”D S U U U D S U U U” maps to “for all subframes in a first frame”, where “frame structure” maps to “first frame”
	
determining a second time period configuration suitable for handling communications with one or more user equipment (UEs) wherein the second time period configuration comprises configuration information for all subframes in a second frame: and
(where
“Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information” maps to “determining”,
Table 6/”uplink downlink configuration 1”/subframe number 0-9/”D S U U D D S U U D” maps to “second time period configuration”,
“The configuration information may be broadcast to all UEs within a cell on a BCH” maps to “suitable for handling communications with one or more user equipment (UEs)”
“frame structure”/FIG. 15/”PCell radio frame”/”SCell radio frame” maps to “second frame”

signaling an indication of the second time period configuration to the one or more UEs, and 
“The configuration information may be broadcast to all UEs within a cell on a BCH”/”Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information” maps to “signaling an indication of the second time period configuration to the one or more UEs”, where “broadcast”/”eNB may indicate change” maps to “signaling”, “configuration information”/”Uplink downlink configuration 1” maps to “second time period configuration”,
“to all UEs” maps to “to the one or more UEs”)

Kim et al. as described above does not explicitly teach:
wherein the second time configuration is selected from a limited number of valid time configurations determined based on the first time configuration.

However, Wang et al. further teaches a configuration capability which includes:
wherein the second time configuration is selected from a limited number of valid time configurations determined based on the first time configuration.
(“Aspects of the present disclosure involve systems, apparatuses, and methods for identifying a first time division duplex (TDD) uplink/downlink (UL/DL) configuration for a first radio frame. It may be determined that a hybrid automatic repeat request (HARQ) acknowledgement/negative acknowledgement 
(where
“second TDD UL/DL configuration” maps to “second time configuration”,
“the second TDD UL/DL configuration may include identifying a subset of TDD UL/DL configurations” maps to “limited number of valid time configurations”,
“based, at least in part, on the TDD UL/DL configuration of the first radio frame” maps to “determined based on the first time configuration”, where “TDD UL/DL configuration of the first radio frame” maps to “first time configuration”, “based...on” maps to “based on”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration capability of Wang et al. into Kim et al. By modifying the messaging of Kim et al. to include the configuration capability as taught by the messaging of Wang et al., 

As to claim 2:
Kim et al. discloses:
the communications with one or more UEs comprise a burst of downlink data for a UE; and
the second time period configuration comprises more time periods for downlink transmissions than the first time period configuration.
Table 6 indicates Uplink downlink configuration 1 illustrates “D D” which maps to “burst of downlink data” and also has more “D”s than configuration 0 which maps to “more time periods for downlink transmissions”

As to claim 3:
Kim et al. discloses:
the communications with one or more UEs comprise a burst of uplink data from a UE; and
the second time period configuration comprises more time periods for uplink transmissions than the first time period configuration.
Table 6 indicates Uplink downlink configuration 0 illustrates “U U” which maps to “burst of uplink data” and also has more “U”s than configuration 1 which maps to “more time periods for uplink transmissions”

As to claim 12:
 	Kim et al. discloses:
wherein the second time period configuration is signaled via at least one of ... or broadcast signaling.
 (“The UL-DL configurations are system information that may be known to both an eNB and UEs. Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information. The configuration information is a kind of DCI and may be transmitted on a DL control channel, PDCCH like other scheduling information. The configuration information may be broadcast to all UEs within a cell on a BCH. The number of half-frames in a radio frame, the number of subframes in a half-frame, and DL-UL subframe combinations in the TDD system are purely exemplary.”; Kim et al.; 0162)

As to claim 17:
 	Kim et al. discloses:
further comprising signaling an indication of an uplink time period for an uplink data transmission, wherein the indication is signaled via an information field in at least one of a physical downlink control channel (PDCCH) or...
(“If cross carrier scheduling is activated, a Carrier Indicator Field (CIF) is required in a PDCCH to indicate a DL/UL CC in which a PDSCH/PUSCH indicated by the PDCCH is to be transmitted.”; Kim et al.; 0150)


Claim(s) 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019) in view of Lei et al. WO 2013170426 (cited on Non-Final Rejection dated 10/1/2020).

As to claim 4:
Kim et al. as described above does not explicitly teach:
the second time period configuration is signaled before broadcasting another information block message including a time period configuration.

However, Lei further teaches a reconfiguration/period capability which includes:
the second time period configuration is signaled before broadcasting another information block message including a time period configuration.
(“Moreover, it may be valuable to set a TDD reconfiguration period to be 10ms, as opposed to a longer period such as 200 ms or 640 ms. The current semi-static mechanism for TDD UL/DL configuration indication, namely via SIB-1 signaling in a period of 640 ms, cannot adapt to fast TDD UL/DL reconfiguration, no matter what TDD reconfiguration switching scale is used: 10ms, 30ms, 200ms or any other scale less than 640ms.”; Lei; 0006)
(“According to certain embodiments, a user equipment can initially report its capability of supporting dynamic TDD UL/DL reconfiguration to an eNB. 
(“A higher layer configuration for capable UE can allow capable UE to decode PDCCH with CRC scrambled by "FlexTDD-RNTI" in DL subframes with fixed subframe index with the period configured by eNB to get the new UL/DL configuration in relevant PDSCH, and then override the DL UL configuration information from SIB-1 signaling. With this, the capable UE can get the FlexTDD-RNTI of this cell, and know the fixed subframe and period. By default, the fixed subframe can be subframe (SF) #0 and the period can be 10ms.”; Lei; 0048)
(where
“configured by higher layer signaling to decode PDCCH with CRC scrambled by FlexTDD-RNTI” maps to “the second time period configuration”, 
“high layer signaling” maps to “signaled”,
“current semi-static mechanism for TDD UL/DL configuration indication, namely via SIB-1 signaling in a period of 640 ms” maps to “another information block message”,
“10ms, 30ms, 200ms or any other scale less than 640ms” maps to “before”,
“UE can get the FlexTDD-RNTI of this cell, and know the fixed subframe and period” maps to “including a time period configuration”



As to claim 8:
Kim et al. as described above does not explicitly teach:
wherein the signaling also provides an indication of a duration for utilizing the second time period configuration.

However, Lei further teaches a period capability which includes:
wherein the signaling also provides an indication of a duration for utilizing the second time period configuration. 
 (“A higher layer configuration for capable UE can allow capable UE to decode PDCCH with CRC scrambled by "FlexTDD-RNTI" in DL subframes with fixed subframe index with the period configured by eNB to get the new UL/DL configuration in relevant PDSCH, and then override the DL UL configuration information from SIB-1 signaling. With this, the capable UE can get the FlexTDD-RNTI of this cell, and know the fixed subframe and period. By default, the fixed subframe can be subframe (SF) #0 and the period can be 10ms.”; Lei; 0048)

(where
“UE to decode PDCCH with CRC scrambled by "FlexTDD-RNTI" in DL subframes with fixed subframe index with the period”/”PDCCH ... with a period” maps to “indication of a duration for utilizing the second time period configuration”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the period capability of Lei into Kim et al. By modifying the UE/BS of Kim et al. to include the period capability as taught by the UE/eNB of Lei, the benefits of reduced signaling overhead (Lei; 0038) are achieved.

As to claim 9:
Kim et al. as described above does not explicitly teach:
wherein the signaling also provides an indication of when the second time period configuration is to be employed.

However, Lei further teaches an index capability which includes:
wherein the signaling also provides an indication of when the second time period configuration is to be employed.
 (“A higher layer configuration for capable UE can allow capable UE to decode PDCCH with CRC scrambled by "FlexTDD-RNTI" in DL subframes with fixed subframe index with the period configured by eNB to get the new UL/DL configuration in relevant PDSCH, and then override the DL UL configuration information from SIB-1 signaling. With this, the capable UE can get the FlexTDD-RNTI of this cell, and know the fixed subframe and period. By default, the fixed subframe can be subframe (SF) #0 and the period can be 10ms.”; Lei; 0048)
(“FlexTDD-RNTI can be used to indicate to compatible UEs whether a current subframe contains the TDD UL/DL configuration indication signaling. The PDCCH with CRC scrambled by FlexTDD-RNTI can be transmitted in DL subframes with fixed subframe index with a period configured by the eNB.”; Lei; 0045)
(where
“subframe index” maps to “indication of when the second time period configuration is to be employed”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the index capability of Lei into Kim et al. By modifying the UE/BS of Kim et al. to include the index capability as taught by the UE/eNB of Lei, the benefits of reduced signaling overhead (Lei; 0038) are achieved.

Claim(s) 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019) in view of He et al. US 20130188516 (U.S. Patent Application Publications citation #19 listed on IDS dated 12/11/2019)
	
As to claim 5:
Kim et al. as described above does not explicitly teach:
the second time period configuration is signaled via dedicated signaling to
one or more individual UEs.

However, He et al. further teaches a UE-specific capability which includes:
the second time period configuration is signaled via dedicated signaling to
one or more individual UEs.
	(“FIGS. 9C and 9D illustrate another embodiment of the new DCI format that includes the CIF value respectively for a single CC and a multiple CC scenario. The DCI message configured in the new DCI format is transmitted in the UE-specific search space of the PDCCH region of the downlink subframes. In FIG. 9C, a DCI format 930 for single CC supporting UL/DL re-configuration comprises a CIF value field 932 and a conventional DCI format field 934. The CIF value field 932 pads or appends the existing DCI format used for Rel-8/9/10 UEs, such as DCI format 1, 1A, 2, or 2A. The CIF value field 932 comprises a 2-

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the UE-specific capability of He et al. into Kim et al. By modifying the messaging of Kim et al. to include the UE-specific capability as taught by the messaging of He et al., the benefits of reduced signaling (He et al.; 0055) are achieved.

As to claim 6:
 	Kim et al. discloses:
the second time period configuration is signaled via at least one of a physical downlink control channel (PDCCH) or...
(“The UL-DL configurations are system information that may be known to both an eNB and UEs. Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information. The configuration information is a kind of DCI and may be transmitted on a DL control channel, PDCCH like other scheduling information. The configuration information may be broadcast to all UEs within a cell on a BCH. The number of half-frames in a radio frame, the number of subframes in a half-frame, and DL-UL subframe combinations in the TDD system are purely exemplary.”; Kim et al.; 0162)

As to claim 7:
Kim et al. as described above does not explicitly teach:
the second time period configuration is signaled via an information field in at least one of the PDCCH or...

However, He et al. further teaches a CIF capability which includes:
the second time period configuration is signaled via an information field in at least one of the PDCCH or...
	(“the second time period configuration is signaled via an information field in at least one of the PDCCH or...”; He et al.; 0017)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the CIF capability of He et al. into Kim et al. By modifying the messaging of Kim et al. to include the CIF capability as taught by the messaging of He et al., the benefits of reduced signaling (He et al.; 0055) are achieved.

Claim(s) 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019) and in further view of Wang et al. US 20140010213 (hereinafter “Wang2”).

As to claim 10:
 	Kim et al. discloses:
the second time period configuration is signaled via a control channel transmission; and
(“The UL-DL configurations are system information that may be known to both an eNB and UEs. Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information. The configuration information is a kind of DCI and may be transmitted on a DL control channel, PDCCH like other scheduling information. The configuration information may be broadcast to all UEs within a cell on a BCH. The number of half-frames in a radio frame, the number of subframes in a half-frame, and DL-UL subframe combinations in the TDD system are purely exemplary.”; Kim et al.; 0162)

Kim et al. as described above does not explicitly teach:
at least one physical layer characteristic of the control channel transmission for indicating the second time period configuration is based on the second time period configuration.

However, Wang2 further teaches a DU-RNTI capability which includes:
at least one physical layer characteristic of the control channel transmission for indicating the second time period configuration is based on the second time period configuration.


Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the DU-RNTI capability of Wang2 into Kim et al. By modifying the messaging of Kim et al. to include the DU-RNTI capability as taught by the messaging of Wang2, the benefits of reduced monitoring (Wang2; 0031) are achieved.

As to claim 11:

wherein the control channel transmission 
(“The UL-DL configurations are system information that may be known to both an eNB and UEs. Each time UL-DL configuration information is changed, the eNB may indicate the change in the UL-DL allocation state of a radio frame to a UE by transmitting only the index of configuration information. The configuration information is a kind of DCI and may be transmitted on a DL control channel, PDCCH like other scheduling information. The configuration information may be broadcast to all UEs within a cell on a BCH. The number of half-frames in a radio frame, the number of subframes in a half-frame, and DL-UL subframe combinations in the TDD system are purely exemplary.”; Kim et al.; 0162)

Kim et al. as described above does not explicitly teach:
comprises a set of control channel decoding candidates, wherein at least one physical layer characteristic of a first subset of the decoding candidates is based on the second time period configuration while physical layer characteristics of a second subset of the decoding candidates are not based on the second time period configuration.

However, Wang2 further teaches a current/subsequent capability which includes:
comprises a set of control channel decoding candidates, wherein at least one physical layer characteristic of a first subset of the decoding candidates is based on the second time period configuration while physical layer characteristics of a second subset of the decoding candidates are not based on the second time period configuration.
 (“FIG. 6A illustrates an example diagram showing dynamic indication of the uplink-downlink ratio configuration via a special PDCCH in the first subframe of each radio frame according to some embodiments. FIG. 6A shows radio frames 600 associated with the first carrier frequency 206 (F1) and radio frames 602 associated with the second carrier frequency 208 (F2) for the eNodeB 202. A radio frame time period 604 comprises the pre-determined time period in FIG. 6A. A PDCCH masked with the DU-RNTI 606 is included in each of the first subframe of at least one radio frame of the radio frames 600, 602, respectively. The PDCCH 606 is encoded with a signal indicative of Configuration 4, for example, and FIG. 6A shows the radio frames 600, 602 dynamically adjusted to Configuration 4 from the existing Configuration 3. A PDCCH masked with the DU-RNTI 608 included in each of the first subframe of a radio frame of the radio frames 600, 602, respectively, indicates the current or subsequent uplink-downlink configuration determined for another radio frame time period.”; Wang et al.; 0030)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the current/subsequent capability of Wang2 into Kim et al. By modifying the messaging of Kim et al. to include the current/subsequent capability as taught by 

As to claim 13:
 	Kim et al. discloses:
wherein at least one physical layer characteristic of one or more portions of at least one of data channel transmission or ...is based on the second time period configuration. 
(where Table 6 illustrates “U” and “D” which maps to “at least one physical layer characteristic of one or more portions of at least one of data channel transmission”

Kim et al. as described above does not explicitly teach:
control channel transmission

However, Wang2 further teaches a current/subsequent capability which includes:
control channel transmission
 (“FIG. 6A illustrates an example diagram showing dynamic indication of the uplink-downlink ratio configuration via a special PDCCH in the first subframe of each radio frame according to some embodiments. FIG. 6A shows radio frames 600 associated with the first carrier frequency 206 (F1) and radio frames 602 associated with the second carrier frequency 208 (F2) for the eNodeB 202. A radio frame time period 604 comprises the pre-determined time period in FIG. 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the current/subsequent capability of Wang2 into Kim et al. By modifying the messaging of Kim et al. to include the current/subsequent capability as taught by the messaging of Wang2, the benefits of reduced monitoring (Wang2; 0031) are achieved.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019) in view of Gao et al. US 20130336177 (U.S. Patent Application Publications citation #26, noted on IDS dated 12/11/2019).

As to claim 14:
Kim et al. as described above does not explicitly teach:
wherein a location of one or more resource elements (REs) for a control channel transmission is dependent on the second time period configuration.

However, Gao et al. further teaches a CCE capability which includes:
wherein a location of one or more resource elements (REs) for a control channel transmission is dependent on the second time period configuration.
(“In another embodiment, the physical control channel associated region may include a region in the received subframe that is associated with a physical downlink control channel (PDCCH). As is known in the art, the PDCCH is a channel used to carry mainly scheduling information. In this case, the at least one uplink/downlink configuration indication bit may be included in a predetermined control channel element (CCE) of the PDCCH. Furthermore, the indication of the timing of the at least one UL/DL configuration indication bit may include an indication of an index of the predetermined CCE”; Gao et al.; 0065)
(where
“indication of the timing of the at least one UL/DL configuration indication bit may include an indication of an index of the predetermined CCE” maps to “location of one or more resource elements (REs) for a control channel transmission is dependent on the second time period configuration”,
Where Kim et al. teaches that a CCE includes REs (para. 0089)

.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019) and in further view of Li et al. US 20140247758.

As to claim 15:
However, Li et al. further teaches a repeating capability which includes:
wherein the signaling is repeated based on a predetermined number, ..., or .... 
(“Currently, the LTE TDD system defines a total of seven uplink-downlink configurations. Referring to Table 1, "D" denotes a downlink subframe, "U" denotes an uplink subframe, and "S" denotes a special subframe. As can be seen from Table 1, time-domain resources reserved for a downlink service in uplink-downlink configuration manners account for 40% to 90%. In the LTE TDD system, an uplink-downlink configuration in use is configured in a semi-static manner, where uplink-downlink configuration indication information is carried in a system information block 1 (SIB1, System Information Block-1) of a system 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the repeating capability of Li into Kim et al. By modifying the messaging of Kim et al. to include the repeating capability as taught by the messaging of Li et al., the benefits of improved flexibility (Li et al.; Abstract) are achieved.

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20140050186 (cited in Non-Final Rejection dated 10/1/2020) in view of Wang et al. US 20130272169 (U.S. Patent Application Publications citation #21 listed on IDS dated 12/11/2019) in view of He et al. US 20130301490 (cited in Non-Final Rejection dated 10/1/2020, hereinafter “He2”).

As to claim 16:
Kim et al. as described above does not explicitly teach:
signaling an indication of an uplink time period for a hybrid automatic retransmission request (HARQ) response in response to a downlink data transmission, wherein the indication is signaled via an information field in at least one of a physical downlink control channel (PDCCH) or ...


signaling an indication of an uplink time period for a hybrid automatic retransmission request (HARQ) response in response to a downlink data transmission, wherein the indication is signaled via an information field in at least one of a physical downlink control channel (PDCCH) or ...
(“In an example, Table 6, as illustrated in FIG. 8A, summarizes UL HARQ timings corresponding to PDSCH within subframe(s) n-k, where k.epsilon.K and K is a set of M elements {k.sub.0, k.sub.1, . . . , k.sub.M-1}, by incorporating two distinct HARQ timing for each DL subframe for a LTE TDD configuration 1. For example, when the DL ratio decreases, subframe n is still available for the UL HARQ for PDSCH of subframe n-k, thus the UE can use the existing legacy PDSCH HARQ timing relationship indicated by TIF=0 (e.g., TIF null). When the DL ratio increases, subframe n may not be available for the UL HARQ for PDSCH of subframe n-k, thus the UE can use a second PDSCH HARQ timing relationship indicated by TIF=1. For instance, when the TIF value for subframes 4, 9, and 8 equal 1 (and the TIF value for subframes 0, 1, 3, 5, 6 equals zero), indicating a reconfiguration from a 60% DL ratio to a 80% DL ratio, subframe 2 can provide the UL HARQ for subframes 5, 6, 4, 8 of the previous frame and subframe 9 from two frames earlier corresponding to k.epsilon.{7,6,8,13,4}, and subframe 7 can provide the UL HARQ for subframes 0, 1, and 3 of the same frame corresponding to k.epsilon.{7,6,4}. When the TIF value for the DL subframes and FlexSFs equal 0 (e.g., subframes 0, 1, 3, 4, 5, 6, 7, 8, and 9), indicating no reconfiguration (e.g., maintain a 60% DL ratio), the subframe 2 can 
(“downlink control information (DCI) including a timing indication field (TIF)”; He et al.; Abstract)
(where
“PDSCH” maps to “downlink data”,
“For instance, when the TIF value for subframes 4, 9, and 8 equal 1 (and the TIF value for subframes 0, 1, 3, 5, 6 equals zero), indicating a reconfiguration from a 60% DL ratio to a 80% DL ratio, subframe 2 can provide the UL HARQ for subframes 5, 6, 4, 8 of the previous frame and subframe 9 from two frames earlier corresponding to k.epsilon.{7,6,8,13,4}, and subframe 7 can provide the UL HARQ for subframes 0, 1, and 3 of the same frame corresponding to k.epsilon.{7,6,4}” maps to “signaling an indication of an uplink time period for a hybrid automatic retransmission request (HARQ) response”, where “subframe can provide the UL HARQ” maps to “HARQ response”,
“downlink control information (DCI) including a timing indication field (TIF)” maps to “signaled via an information field”, where “TIF” maps to “signaled via an information field”, where He et al. teaches that “DCI” is included in “PDCCH” (para. 0017) which maps to and TIF is included in DCI which maps to “in at least one of a physical downlink control channel (PDCCH)”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ capability of He2 into Kim et al. By modifying the UE/BS of Kim et al. to include the HARQ capability as taught by the UE/eNB of He2 the benefits improved system performance (He et al.; 0048) are achieved.

As to claim 18:
Kim et al. as described above does not explicitly teach:
signaling an indication of a downlink time period for a hybrid automatic retransmission request (HARQ) response or a control channel in response to an uplink data transmission, wherein the indication is signaled via an information field in at least one of a physical downlink control channel (PDCCH) or...

However, He et al. further teaches a HARQ capability which includes:
signaling an indication of a downlink time period for a hybrid automatic retransmission request (HARQ) response or a control channel in response to an uplink data transmission, wherein the indication is signaled via an information field in at least one of a physical downlink control channel (PDCCH) or...

 (“downlink control information (DCI) including a timing indication field (TIF)”; He et al.; Abstract)
(where
“PUSCH” maps to “uplink data”,
“HARQ response”,
“downlink control information (DCI) including a timing indication field (TIF)” maps to “signaled via an information field in at least one of a physical downlink control channel (PDCCH)”, where “TIF” maps to “signaled via an information field”, where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the the “DCI” in “PDCCH”,

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the HARQ capability of He2 into Kim et al. By modifying the UE/BS of Kim et al. to include the HARQ capability as taught by the UE/eNB of He2 the benefits improved system performance (He et al.; 0048) are achieved.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

 
/M.K.P/Examiner, Art Unit 2464 

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464